Citation Nr: 0202153	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  99-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from June to December 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which assigned a noncompensable disability 
evaluation for bilateral hearing loss disability after 
granting service connection for this disability.  When the 
case was before the Board in May 2000, it was remanded for 
further development.  It was returned to the Board in January 
2002.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  The veteran currently manifests level I hearing in the 
right ear and level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (1998); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected hearing loss disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

A June 1998 uninterpreted audiological examination worksheet 
from Franciscan Skemp Healthcare reveals bilateral thresholds 
at 1000 and 2000 hertz of approximately 20 decibels or lower, 
with bilateral thresholds at 3000 and 4000 hertz of 
approximately 80-90 decibels.  Word recognition was 80 
percent in the right ear and 76 percent in the left ear.  It 
was noted that the veteran had bilateral symmetrical severe 
sensorineural hearing loss beginning at 3000 hertz.

On VA ear examination in July 1998, the veteran complained of 
difficulty understanding speech, especially when there was 
background noise.  He also complained of bilateral, constant 
tinnitus.  On authorized audiological evaluation in July 
1998, puretone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
15
10
15
85
90
50
LEFT
15
15
30
95
95
56

Speech recognition ability was 94 percent for the right ear 
and 86 percent for the left.  The diagnosis was high 
frequency sensorineural hearing loss in both ears consistent 
with a history of noise exposure.

In November 1998 the veteran submitted a statement indicating 
that his private audiologist had advised him that his hearing 
loss was so significant that no hearing aid device would work 
for him and that his condition was considered significantly 
disabling.  He noted that he was unable to comprehend many 
words in conversation with others at a distance beyond 4 to 6 
feet, and that he was also unable to comprehend about half of 
all conversation in normal circumstances where there was 
background noise.  He maintained that his hearing loss 
disability adversely affected his occupational performance 
because he was required to communicate with individuals and 
groups.

The veteran submitted another statement in January 1999, 
indicating that his hearing loss disability had created a 
significant handicap in daily living and in the performance 
of his job.  

Records from the Franciscan Skemp Clinic show that the 
veteran was seen in February 2000 complaining of 
disequilibrium and was diagnosed with vertebral basilar 
insufficiency or viral labyrinthitis.  Audiological 
examination revealed the following: 




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
25
30
20
80
85
54
LEFT
20
15
25
90
85
54

Word recognition scores were 88 percent for the right ear and 
84 percent for the left.  The diagnosis was bilateral severe 
sensorineural hearing loss at 3000 hertz and higher, with 
mild low frequency sensorineural hearing loss, changed 
slightly from June 1998.  Word recognition scores were noted 
as being excellent.  The examination report was not provided.

A VA examination was conducted in May 2000.  The examiner 
noted that the veteran's claims folder was not available at 
the time of examination.  The veteran reported some decreased 
hearing earlier in the year, but noted that his hearing had 
improved since that time.  On authorized audiological 
evaluation, puretone thresholds were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
25
15
15
85
90
51
LEFT
25
25
40
100
100
66

Speech recognition scores were 92 percent bilaterally.  The 
diagnosis was severe to profound high frequency sensorineural 
hearing loss bilaterally.  Tympanograms were within normal 
limits.  The examiner noted that the veteran's hearing loss 
was similar to that recorded in July 1998, with only a 
marginal decrease in the left ear.

In October 2001, an addendum was received from the May 2000 
examiner.  He stated that the veteran's claims folder had 
been reviewed, and that said review did not result in any 
material change from what had been reported in May 2000.

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the VCAA and the implementing 
regulations were in effect when the RO most recently 
considered the veteran's claim.  The RO has informed the 
veteran of the requirements for the benefit sought on appeal.  
The RO provided the veteran with a VA examination of his 
disability before assigning the initial noncompensable 
evaluation.  The RO responded to the veteran's contention 
that his hearing loss had worsened by affording him another 
VA examination in May 2000.  Pertinent treatment records have 
been associated with the claims folder.  The veteran has not 
identified and the Board is not aware of any additional 
evidence or information which could be obtained to 
substantiate his claim.  

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Accordingly, the Board will address the merits 
of the veteran's claim.

III.  Analysis

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2001).  The 
disability ratings are based upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In a claim involving disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The evaluation of hearing loss is based on the results of 
controlled speech discrimination tests together with an 
average of hearing threshold levels as measured by pure tone 
audiometry.  38 C.F.R. § 4.85 (1998).  The frequencies 
considered for rating purposes are 1,000, 2,000, 3,000 and 
4,000 hertz.  VA regulations --Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (Oct. 22, 1987); see 52 Fed. Reg. 40,439 (Dec. 7, 
1987).  The evaluations derived from the Rating Schedule are 
intended to make proper allowance for improvement by hearing 
aids, and examinations to determine any such improvement are 
unnecessary.  38 C.F.R. § 4.86 (1998).  

The Rating Schedule establishes 11 levels of hearing 
impairment, with least impairment at level I, to greatest 
impairment at level XI.  38 C.F.R. § 4.87, Table VI (1998).  

The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992). 

During the course of this appeal, the criteria for evaluating 
diseases of the ear and other sense organs, to include 
disability from hearing loss, were changed, effective June 
10, 1999.  64 Fed. Reg. 25,202-25,210 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Under the new criteria, when the pure 
tone thresholds at the four specified frequencies (1000, 
2000, 3000, and 4000 hertz) are 55 decibels or more, or when 
the pure tone thresholds are 30 decibels or less at 1000 Hz 
and 70 decibels or more at 2000 Hz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next highest Roman numeral.  64 Fed. Reg. 
25202-25210 (codified at 38 C.F.R. § 4.86).  These changes 
became effective June 10, 1999.

These changes in the rating criteria are of no significance 
in this case since the veteran does not have one of 
exceptional patterns of hearing impairment addressed in the 
revised criteria.  

The July 1998 VA audiological evaluation notes the average 
pure tone thresholds were 50 decibels in the right ear and 56 
decibels in the left ear.  Speech recognition ability was 94 
percent for the right ear and 86 percent for the left.  When 
these average pure tone thresholds and speech recognition 
values are applied to Table VI, Numeric Designation of 
Hearing Impairment, the numeric designation is I for the 
right ear and II for the left ear.  When these numeric 
designation values are applied to Table VII, Percentage 
Evaluation for Hearing Impairment, the disability rating is 
noncompensable.  Likewise, the more recent VA examination 
conducted in May 2000 shows average pure tone thresholds as 
51 for the right ear and 66 for the left, with speech 
recognition ability being 92 percent bilaterally.  This 
results in a numeric designation of I for the right ear and 
II for the left.  Application of these numeric values to 
Table VII also results in a noncompensable evaluation.  

The Board further notes that while application of the 
regulation to the February 2000 private evaluation results in 
a numeric designation of II for the right ear and II for the 
left, a noncompensable evaluation is still warranted when 
those values are applied to Table VII.  38 C.F.R. § 4.87, 
Diagnostic Code 6101 (1998); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2001).  Consequently, a compensable evaluation for 
the veteran's bilateral hearing loss disability is not 
warranted under the schedular criteria.

Consideration has been given to assigning a staged rating; 
however, as discussed above, at no time during the period in 
question has the disability warranted a compensable rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2001).  The record reflects that the veteran has 
not required frequent periods of hospitalization for this 
disability.  In addition, the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum there is no indication in the record that the average 
industrial impairment from the veteran's hearing loss 
disability would be to a compensable degree.  Therefore, 
referral of the case for extra-schedular consideration is not 
in order.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability is denied.



		
Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

